Exhibit 10.5
 
LOCKUP AGREEMENT


This AGREEMENT (the "Agreement") is made as of the 31st day of March, 2014, by
[__________________] ("Holder"), maintaining an address at c/o Arista Power,
Inc., 1999 Mt. Read Boulevard, Rochester, New York 14615, facsimile: (585)
243-4142, in connection with his ownership of shares of Arista Power, Inc., a
New York corporation (the "Company").


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:


1.           Background.


a.           Holder is the direct or indirect beneficial owner of the amount of
shares of the Common Stock and Common Stock Equivalents as set forth on the
signature page hereto and which hereafter may be acquired by Holder (“Restricted
Securities”).  “Common Stock Equivalents” means any securities of the Company or
the Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock or securities of a Subsidiary.


b.           Holder acknowledges that the Company has entered into or will enter
into at or about the date hereof agreements (each a “Securities Purchase
Agreement”) with purchasers (“Purchasers”) of the Company’s Preferred
Stock.   Holder understands that, as a condition to proceeding with the
Offering, the Purchasers have required, and the Company has agreed to obtain an
agreement from the Holder to refrain from selling any Restricted Securities from
the date of the Securities Purchase Agreement until one hundred and eighty (180)
days after the first day the occurrence of all of the conditions that would
permit the Company to exercise its right to give the Purchasers a Mandatory
Conversion Notice as defined in Section 8(b) of the Certificate of Designation
after the Effective Date (“Restriction Period”), except as described below.


c.           Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Securities Purchase Agreement.


2.           Sale Restriction.


a.           Holder hereby agrees that during the Restriction Period, the Holder
will not sell, transfer or otherwise dispose of any Restricted Securities which
Holder owns or has a right to acquires or acquire after the date hereof, except
in connection with an offer made to all stockholders of the Company in
connection with a merger, consolidation or similar transaction involving the
Company or as described in Section 2(c) below.  Holder further agrees that the
Company is authorized to and the Company agrees to place "stop orders" on its
books to prevent any transfer of Restricted Securities in violation of this
Agreement.  The Company agrees not to allow to occur any transaction
inconsistent with this Agreement.


b.           Any subsequent issuance to and/or acquisition by Holder of Common
Stock or Common Stock Equivalents during the Restriction Period will be subject
to the provisions of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 


c.            Notwithstanding the foregoing, the Holder (and any transferee of
the Holder) may transfer any Restricted Securities: (i) as a bona fide gift or
gifts, provided that prior to such transfer the donee or donees thereof agree in
writing to be bound by the restrictions set forth herein, (ii) to any trust,
partnership, corporation or other entity formed for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that prior to such transfer a duly authorized officer, representative or trustee
of such transferee agrees in writing to be bound by the restrictions set forth
herein, and provided further that any such transfer shall not involve a
disposition for value, (iii) to non-profit organizations qualified as charitable
organizations under Section 501(c)(3) of the Internal Revenue Code of 1986, as
amended, or (iv) if such transfer occurs by operation of law, such as rules of
descent and distribution, statutes governing the effects of a merger or a
qualified domestic order, provided that prior to any transfer described in the
foregoing Sections (i) through (iv), the transferee executes an agreement
stating that the transferee is receiving and holding any Restricted Securities
subject to the provisions of this Agreement. For purposes hereof, “immediate
family” shall mean any relationship by blood, marriage or adoption, not more
remote than first cousin.  In addition, the foregoing shall not prohibit
privately negotiated transactions, provided the transferees agree, in writing,
to be bound to the terms of this Agreement for the balance of the Restriction
Period.


3.           Miscellaneous.


a.           At any time, and from time to time, after the signing of this
Agreement, Holder will execute such additional instruments and take such action
as may be reasonably requested by the Purchasers to carry out the intent and
purposes of this Agreement.


b.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to principles of conflicts
of laws.  Any action concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state of New York.  The Holder and Company hereby irrevocably
waive any objection to jurisdiction and venue of any action instituted hereunder
and shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens.  The parties executing this Agreement and other
agreements referred to herein or delivered in connection herewith agree to
submit to the in personam jurisdiction of such courts and hereby irrevocably
waive trial by jury.  The prevailing party shall be entitled to recover from the
other party its reasonable attorney's fees and costs.  In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law.  Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement.  Notices hereunder shall be given in the same manner as set
forth in the Securities Purchase Agreement.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
suit, action or proceeding in connection with this Agreement or any other
Transaction Document by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.  Holder irrevocably
appoints the Company its true and lawful agent for service of process upon whom
all processes of law and notices may be served and given in the manner described
above; and such service and notice shall be deemed valid personal service and
notice upon Holder with the same force and validity as if served upon Holder.


c.           The restrictions on transfer described in this Agreement are in
addition to and cumulative with any other restrictions on transfer otherwise
agreed to by the Holder or to which the Holder is subject to by applicable law.


d.           This Agreement shall be binding upon Holder, its legal
representatives, successors and assigns.
 
 
2

--------------------------------------------------------------------------------

 


e.           This Agreement may be signed and delivered by facsimile or
electronically and such facsimile or electronically signed and delivered
Agreement shall be enforceable.


f.           The Holder and Company acknowledge that this Agreement is being
entered into for the benefit of the Purchasers who are parties to the Securities
Purchase Agreement and who are hereby made third party beneficiaries of this
Agreement.  This Agreement may be enforced by the Purchasers, and their
permitted assigns and may not be amended without the consent of the requisite
amount of Purchasers, and their permitted assigns in the manner described in the
Securities Purchase Agreement, which consent may be withheld for any reason.


IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.
 

 
HOLDER:
                (Signature of Holder)                
(Print Name of Holder)
       

 
Number of Shares of Common Stock directly owned by
Holder:                                                                                                                                                      
 
Number of Shares of Common Stock Equivalents directly owned by
Holder:                                                                                                                                


Consisting
of                                                                                                                                                                                                                                             


                                                                                                                                                                                                                                                                     
 
Number of Shares of Common Stock beneficially owned by
Holder:                                                                                                                                               


Presently held as
follows:                                                                                                                                                                                                                       


                                                                                                                                                                                                                                                                     
 
Number of Shares of Common Stock Equivalents beneficially owned by
Holder:                                                                                                                         


Consisting
of                                                                                                                                                                                                                                             


                                                                                                                                                                                                                                                                            
 

 
COMPANY:
         
ARISTA POWER, INC.
           
By:
   


 
3 

--------------------------------------------------------------------------------